Citation Nr: 1528433	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  08-17 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for cervical spondylosis, claimed as neck pain with painful neck nodule. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran had active service from January 1992 to May 1992 and from January 1996 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2009 the Veteran testified at a hearing before a Veterans Law Judge.  The Veterans Law Judge who conducted that hearing has since retired.  The Veteran was notified of that fact.  As a result, she was given the opportunity to provide testimony before the undersigned Veterans Law Judge.  Said hearing occurred via a Travel Board hearing in June 2014.  Transcripts of both hearings have been included in the claims folder.

The Veteran's claim was remanded in October 2009, March 2013, and August 2014 for additional development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

While the issue above was previously adjudicated as separate issues for entitlement to service connection for cervical spondylosis, claimed as neck pain, and entitlement to service connection for a painful neck nodule, the most recent VA medical opinion report in December 2014 determined that the painful neck nodule was a symptom of the cervical spondylosis and not a separate condition.  Accordingly, the Board has recharacterized these issues into one single issue as reflected on the title page.

During the pendency of this appeal, by a rating decision in January 2015, the Appeals Management Center (AMC) granted service connection for cervical spondylosis, claimed as neck pain with painful neck nodule, but the case was returned to the Board. 


FINDINGS OF FACT

Service connection for cervical spondylosis, claimed as neck pain with painful neck nodule, was granted by the AMC in a January 2015 rating decision. 


CONCLUSION OF LAW

As the Veteran's appeal concerning entitlement to service connection for cervical spondylosis, claimed as neck pain with painful neck nodule, was granted by the AMC, there remains no justiciable case or controversy before the Board on this issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a claim for service connection for cervical spondylosis, claimed as neck pain, in July 2007.  The RO denied the Veteran's claim by rating action dated in January 2008.  The Veteran timely submitted a notice of disagreement and perfected a substantive appeal.  In October 2009, March 2013, and August 2014, the Board remanded the claim for further evidentiary development.  Following the additional development directed by the Board, by rating action dated in January 2015, the AMC granted service connection for cervical spondylosis, claimed as neck pain with painful neck nodule, and assigned a 20 percent disability rating, effective from the date of claim on July 26, 2007.  The Veteran has not disagreed with effective date or the rating assigned, and in any event, such would be downstream issues from the issue of service connection that was on appeal.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating). 

Thus, because service connection was granted for the Veteran's cervical spondylosis, claimed as neck pain with painful neck nodule, there remains no case or controversy regarding that issue; thus, the appeal as to that issue is dismissed.  38 U.S.C.A. § 7105 (West 2014); see also Grantham, 114 F.3d 1156. 


ORDER

The appeal of entitlement to service connection for cervical spondylosis, claimed as neck pain with painful neck nodule, is dismissed.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


